Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of February 5, 2014, by and among Malibu Boats, Inc., a Delaware corporation
(the “Company”), Black Canyon Management LLC, a Delaware limited liability
company (“Black Canyon”), Black Canyon Direct Investment Fund L.P., a Delaware
limited partnership, Black Canyon Investments L.P., a Delaware limited
partnership, Canyon Value Realization Fund, L.P., a Delaware limited
partnership, The Canyon Value Realization Master Fund, L.P., a Cayman Islands
limited partnership, and Loudon Partners, LLC, a Delaware limited liability
company.

WHEREAS, the Black Canyon Entities (defined below), other than Black Canyon, are
holders of LLC Units (defined below), which, subject to certain restrictions and
requirements, are exchangeable at the option of the holder thereof for shares of
the Company’s Class A Common Stock, par value $0.01 per share (the “Class A
Common Stock”); and

WHEREAS, the Company desires to provide the Black Canyon Entities with
registration rights with respect to shares of Class A Common Stock for which
their LLC Units are exchangeable and certain other shares of Class A Common
Stock they may otherwise hold from time to time.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND OTHER MATTERS

1.1 Definitions. Capitalized terms used in this Agreement without other
definition shall, unless expressly stated otherwise, have the meanings specified
in this Section 1.1.

(a) “Affiliate” means a person that directly, or indirectly through one or more
intermediaries, Controls, or is Controlled by, or is under common Control with,
the person specified.

(b) “Beneficial Owner” has the meaning set forth in Rule 13d-3 under the
Exchange Act.

(c) “Black Canyon” has the meaning ascribed to such term in the introductory
paragraph hereof.

(d) “Black Canyon Entities” means Black Canyon, Black Canyon Direct Investment
Fund L.P., Black Canyon Investments L.P., Canyon Value Realization Fund, L.P.,
Loudon Partners, LLC, The Canyon Value Realization Master Fund, L.P. and their
respective successors and Permitted Transferees.

(e) “Board” means the board of directors of the Company.

(f) “Class A Common Stock” has the meaning ascribed to such term in the
Recitals.

(g) “Company” has the meaning ascribed to such term in the introductory
paragraph hereof.

(h) “Control,” “Controlled by” and “under common Control with” means possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise) of a person.

 

1



--------------------------------------------------------------------------------

(i) “Covered LLC Units” means, with respect to a Black Canyon Entity, such Black
Canyon Entity’s LLC Units.

(j) “Custody Agreement and Power of Attorney” has the meaning ascribed to such
term in Section 2.3(c).

(k) “Demand Registration” has the meaning ascribed to such term in
Section 2.2(a).

(l) “Demand Right” has the meaning ascribed to such term in Section 2.2(a).

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(n) “Exchange Agreement” means the Exchange Agreement, dated as of or about the
date hereof among the Company and the holders of LLC Units from time to time
party thereto.

(o) “Exchange Registration” has the meaning ascribed to such term in
Section 2.1(a).

(p) “FINRA” means the Financial Industry Regulatory Authority, Inc.

(q) “Follow-on Holdback Period” has the meaning ascribed to such term in
Section 2.4(a).

(r) “Governmental Authority” means any national, local or foreign (including
U.S. federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.

(s) “Incidental Registration” has the meaning ascribed to such term in
Section 2.3(a).

(t) “Indemnified Parties” has the meaning ascribed to such term in Section 2.7.

(u) “LLC” means Malibu Boats Holdings, LLC, a Delaware limited liability
company.

(v) “LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company, dated as of or about the date hereof.

(w) “LLC Unit” means (i) each Unit (as such term is defined in the LLC
Agreement) issued as of the date hereof and (ii) each Unit or other interest in
the LLC that may be issued by the LLC in the future that is designated by the
Company as a Unit.

(x) “Other Registration Rights” has the meaning ascribed to such term in
Section 2.2(a)(ii).

(y) “Permitted Transferee” means any transferee of an LLC Unit after the date
hereof, the transfer of which is permitted by the LLC Agreement

 

2



--------------------------------------------------------------------------------

(z) “Public Offering” means an underwritten public offering, or any public
offering led by underwriters on a best efforts or firm commitment basis,
pursuant to an effective registration statement under the Securities Act, other
than pursuant to a registration statement on Form S-4 or S-8 or any similar or
successor form. As used herein, “underwriter” shall mean any underwriter or
agent acting in such capacity in a Public Offering.

(aa) “Registered Black Canyon Entity” has the meaning ascribed to such term in
Section 2.6(a).

(bb) “Registrable Securities” means shares of Class A Common Stock that may be
delivered in exchange for LLC Units and other shares of Class A Common Stock
otherwise held by Black Canyon Entities from time to time. For purposes of this
Agreement, a person shall be deemed to be a holder of Registrable Securities and
such Registrable Securities shall be deemed to be in existence whenever such
person has the right to acquire such Registrable Securities (upon conversion,
exchange or exercise in connection with a transfer of securities or otherwise,
but disregarding any restrictions or limitations upon the exercise of such right
other than vesting), whether or not such acquisition has actually been effected,
and such person shall be entitled to exercise the rights of a holder of
Registrable Securities hereunder. For purposes of this Agreement, as to any
particular Black Canyon Entity, Registrable Securities shall cease to be
Registrable Securities when and to the extent that (i) such Registrable
Securities (A) have been sold in a transaction registered under the Securities
Act, (B) have been sold pursuant to Rule 144 under the Securities Act (or any
successor provision then in effect) or (C) in the case of any Registrable
Securities that are not “restricted securities” for purposes of Rule 144 under
the Securities Act, have been sold by a person who is not an “affiliate” of the
Company for purposes of Rule 144 in reliance upon Section 4(a)(1) of the
Securities Act, (ii) the holder of such Registrable Securities is not an
“affiliate” of the Company for purposes of Rule 144 and is eligible to sell all
Registrable Securities held by such person pursuant to Rule 144(b)(1) under the
Securities Act in any three-month period without limitation under any of the
other requirements of Rule 144, (iii) in the case of any Registrable Securities
that are not “restricted securities” for purposes of Rule 144 under the
Securities Act, the Black Canyon Entity is not an “affiliate” of the Company for
purposes of Rule 144 and is eligible to publicly sell such securities in
reliance upon Section 4(a)(1) of the Securities Act (or any successor provision
then in effect); or (iv) such Registrable Securities cease to be outstanding (or
issuable upon exchange).

(cc) “Registration Expenses” means any and all expenses incident to the
performance of or compliance with any registration or marketing of securities,
including all (i) SEC and securities exchange registration and filing fees, and
all other fees and expenses payable in connection with the listing of securities
on any securities exchange or automated interdealer quotation system, (ii) fees
and expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any amendments or
supplements thereto, (iv) security engraving and printing expenses, (v) internal
expenses of the Company (including all salaries and expenses of the officers and
employees of the Company performing legal or accounting duties), (vi) reasonable
fees and disbursements of counsel for the Company and customary fees and
expenses for independent certified public accountants retained by the Company
(including the expenses relating to any comfort letters or costs associated with
the delivery by independent certified public accountants of any comfort letters
requested pursuant to Section 2.6(i)), (vii) reasonable fees and expenses of any
special experts retained by the Company in connection with such registration,
(viii) reasonable fees, out-of-pocket costs and expenses of the Black Canyon
Entities, including one counsel for all of the Black Canyon Entities
participating in the offering, (ix) fees and expenses in connection with any
review by

 

3



--------------------------------------------------------------------------------

FINRA of the underwriting arrangements or other terms of the offering, and all
fees and expenses of any “qualified independent underwriter,” including the fees
and expenses of any counsel thereto, (x) fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, but excluding any
underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities, (xi) costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities, (xii) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering, (xiii) expenses relating
to any analyst or investor presentations or any “road shows” undertaken in
connection with the registration, marketing or selling of the Registrable
Securities, (xiv) fees and expenses payable in connection with any ratings of
the Registrable Securities, including expenses relating to any presentations to
rating agencies and (xv) all out-of-pocket costs and expenses incurred by the
Company or its appropriate officers in connection with their compliance with
Section 2.6(m).

(dd) “Registration Notice” has the meaning ascribed to such term in
Section 2.2(a).

(ee) “Registration Request” has the meaning ascribed to such term in
Section 2.2(a).

(ff) “Requesting Holders” has the meaning ascribed to such term in
Section 2.2(a).

(gg) “SEC” means the Securities and Exchange Commission.

(hh) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(ii) “Shelf Registration Statement” has the meaning ascribed to such term in
Section 2.2(e)(i).

(jj) “Suspension Period” has the meaning ascribed to such term in
Section 2.6(k).

1.2 Definitions Generally. Wherever required by the context of this Agreement,
the singular shall include the plural and vice versa, and the masculine gender
shall include the feminine and neuter genders and vice versa, and references to
any agreement, document or instrument shall be deemed to refer to such
agreement, document or instrument as amended, supplemented or modified from time
to time. When used herein:

(a) the word “or” is not exclusive;

(b) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(c) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

(d) the word “person” means any individual, corporation, limited liability
company, trust, joint venture, association, company, partnership or other legal
entity or a government or any department or agency thereof or self-regulatory
organization; and

(e) all sections, paragraphs or clause references not attributed to a particular
document shall be references to such parts of this Agreement, and all exhibits,
annex and schedule references not attributed to a particular document shall be
references to such exhibits, annexes and schedules to this Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

2.1 Exchange Registration.

(a) Unless an exemption from registration under the Securities Act is available
with respect to the Company’s issuance and delivery of shares of Class A Common
Stock in exchange for LLC Units, Black Canyon shall have the right to request
that the Company promptly file with the SEC, and use its commercially reasonable
efforts to cause to be declared effective under the Securities Act by the SEC
promptly thereafter, one or more registration statements (the “Exchange
Registration”) covering (i) the delivery by the Company from time to time to the
Black Canyon Entities of all shares of Class A Common Stock deliverable to the
Black Canyon Entities in exchange for LLC Units pursuant to the Exchange
Agreement or (ii) if the Company determines that the registration provided for
in clause (i) is not available for any reason, the registration of resale of
such shares of Class A Common Stock by the Black Canyon Entities.

(b) In connection with any Exchange Registration, regardless of whether such
registration is effected, the Company shall be liable for and pay all
Registration Expenses in connection with any Exchange Registration.

(c) Upon notice to each Black Canyon Entity, the Company may postpone effecting
a registration pursuant to this Section 2.1 for a reasonable time specified in
the notice but not exceeding 60 days (which period may not be extended or
renewed), if (i) the Board shall determine in good faith that effecting the
registration would materially and adversely affect an offering of securities of
the Company the preparation of which had then been commenced or (ii) the Company
is in possession of material non-public information the disclosure of which
during the period specified in such notice the Board believes in good faith
would not be in the best interests of the Company.

(d) The Company shall not grant any Exchange Registration rights to any person
that are superior to those granted to the Black Canyon Entities herein without
the consent of Black Canyon.

2.2 Demand Registration.

(a) Subject to the provisions of this Article II, Black Canyon shall have the
right (the “Demand Right”) to request registration under the Securities Act of
all or any portion of the Registrable Securities held by any of the Black Canyon
Entities and their respective Affiliates (referred to herein as the “Requesting
Holders”) by delivering a written notice to the principal business office of the
Company, which notice identifies the Requesting Holders and specifies the number
of Registrable Securities to be included in such registration (the “Registration
Request”). Subject to the restrictions set forth in Section 2.2(d), the Company
will thereupon use its best efforts to effect the registration (a “Demand
Registration”) under the Securities Act on any form available to the Company of:

(i) the Registrable Securities requested to be registered by the Requesting
Holders; and

(ii) any securities of the Company proposed to be included in such registration
by the holders of registration rights granted other than pursuant to this
Agreement (the “Other Registration Rights”).

 

5



--------------------------------------------------------------------------------

(b) At any time prior to the effective date of the registration statement
relating to a Demand Registration, Black Canyon may revoke such Demand
Registration request by providing a notice to the Company revoking such request.
The Company shall be liable for and pay all Registration Expenses in connection
with any Demand Registration. Except as otherwise set forth herein, there shall
be no limit to the number of Demand Registrations that Black Canyon may request.

(c) If the sole or managing underwriter of a Demand Registration advises the
Company in writing that in its opinion the number of Registrable Securities and
other securities requested to be included exceeds the number of Registrable
Securities and other securities that can be sold in such offering without
adversely affecting the distribution of the securities being offered, the price
that will be paid in such offering or the marketability thereof, the Company
will include in such registration the greatest number of (i) Registrable
Securities proposed to be registered by the holders thereof, (ii) securities
having Other Registration Rights that are pari passu with the demand rights
granted in respect of Registrable Securities hereunder proposed to be registered
by the holders thereof and (iii) securities proposed to be registered by the
Company for its own account, which, in the opinion of such underwriters, can be
sold in such offering without adversely affecting the distribution of the
securities being offered, the price that will be paid in such offering or the
marketability thereof, ratably among the holders of Registrable Securities, the
holder of such Other Registration Rights and the Company, based (A) as between
the Company and such holders requesting registration, on the respective amounts
of securities requested to be registered, and (B) as among the holders
requesting registration (whether the Requesting Holders or otherwise), on the
respective amounts of Registrable Securities (whether requested to be registered
pursuant to Sections 2.1, 2.2 or 2.3) and securities subject to such Other
Registration Rights, as the case may be, held by each such holder.

(d) Any Demand Registration requested must be for a firmly underwritten public
offering to be managed by an underwriter or underwriters of recognized national
standing selected by Black Canyon and reasonably acceptable to the Company.

(e) Shelf Registration Statement.

(i) The Company shall use all reasonable efforts to cause to become effective a
“shelf” registration statement (the “Shelf Registration Statement”) as soon as
practicable after the one-year anniversary of the closing of the IPO on an
appropriate form to allow the Black Canyon Entities and their respective
Affiliates to sell on a continuous basis pursuant to Rule 415 under the
Securities Act any Registrable Securities that the Black Canyon Entities and
their respective Affiliates hold; provided, however, that the Company shall not
be obligated to file a Shelf Registration Statement if Black Canyon provides
written notice to the Company waiving the requirements of this Section 2.2(e)
prior to the one-year anniversary of the closing of the IPO.

(ii) Each Black Canyon Entity that has delivered duly completed and executed all
questionnaires, powers of attorney and other documents reasonably required under
the terms of this Agreement to the Company on or prior to the date that is ten
business days prior to the effectiveness of the Shelf Registration Statement
shall be named as a selling securityholder at the time of such effectiveness in
the Shelf Registration Statement and the related prospectus in such a manner as
to permit such Black Canyon Entity to deliver such prospectus to purchasers of
Registrable Securities in accordance with applicable law. Subject to the terms
and conditions hereof, after effectiveness of the Shelf Registration Statement,
the Company shall file a supplement to such prospectus or amendment to the Shelf
Registration Statement not less frequently than once per fiscal quarter as
necessary to name as selling securityholders therein any Black Canyon Entities
that provide to the Company duly completed and executed a duly

 

6



--------------------------------------------------------------------------------

completed and executed all questionnaires, powers of attorney and other
documents reasonably required under the terms of this Agreement and shall use
reasonable efforts to cause any post-effective amendment to such Shelf
Registration Statement filed for such purpose to be declared effective by the
SEC as promptly as reasonably practicable after the filing thereof.

(iii) The Company shall use reasonable efforts to keep a Shelf Registration
Statement effective at all times (but subject to shelf registration limitations
under Rule 415 of the Securities Act) from the first anniversary of the closing
of the IPO until the eighth anniversary of the closing of the IPO, unless Black
Canyon provides written notice to the Company waiving the requirements of this
Section 2.2(e)(iii) prior to such eighth anniversary.

(iv) The Company will pay all Registration Expenses in connection with
registrations pursuant to this Section 2.2(e), which Registration Expenses shall
in no event be deemed to include brokerage commissions or transfer taxes, or, if
applicable, underwriting commissions and discounts.

(f) The Company represents and warrants that neither it nor any of its
subsidiaries is a party to, or otherwise subject to, any other agreement
granting registration rights to any other person with respect to any securities
of the Company. The Company shall not grant any Incidental Registration rights
to any person that are superior to those granted to the Black Canyon Entities
herein without the consent of Black Canyon.

2.3 Incidental Registration

(a) At any time the Company proposes to register any shares of Class A Common
Stock under the Securities Act (other than an Exchange Registration or
registrations on such form(s) solely for registration of shares of Class A
Common Stock in connection with any employee benefit plan or dividend
reinvestment plan or a merger or consolidation), including registrations
pursuant to Section 2.2(a), whether or not for sale for its own account, the
Company will give written notice to each holder of Registrable Securities at
least 30 days prior to the initial filing of such registration statement with
the SEC of its intent to file such registration statement and of such holder’s
rights under this Section 2.3. Upon the written request of any holder of
Registrable Securities made within 20 days after any such notice is given (which
request shall specify the Registrable Securities intended to be disposed of by
such holder), the Company will use its best efforts to effect the registration
(an “Incidental Registration”) under the Securities Act of all Registrable
Securities which the Company, as the case may be, has been so requested to
register by the holders thereof; provided, however, that if, at any time after
giving written notice of its intention to register any securities and prior to
the effective date of the registration statement filed in connection with such
Incidental Registration, the Company shall determine for any reason not to
register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to each holder of
Registrable Securities and, thereupon, (a) in the case of a determination not to
register, the Company shall be relieved of its obligation to register any
Registrable Securities under this Section 2.3 in connection with such
registration, and (b) in the case of a determination to delay registration, the
Company shall be permitted to delay registering any Registrable Securities under
this Section 2.3 during the period that the registration of such other
securities is delayed.

(b) If the sole or managing underwriter of a registration advises the Company in
writing that in its opinion the number of Registrable Securities and other
securities requested to be included exceeds the number of Registrable Securities
and other securities which can be sold in such offering without adversely
affecting the distribution of the securities being offered, the price that will
be paid in such offering or the marketability thereof, the Company will include
in such registration the Registrable Securities and other securities of the
Company in the following order of priority:

 

7



--------------------------------------------------------------------------------

(i) first, the greatest number of securities of the Company proposed to be
included in such registration by the Company for its own account and by holders
of Other Registration Rights that have priority over the Incidental Registration
rights granted to holders of Registrable Securities under this Agreement, which
in the opinion of such underwriters can be so sold; and

(ii) second, after all securities that the Company proposes to register for its
own account or for the accounts of holders of Other Registration Rights that
have priority over the Incidental Registration rights under this Agreement have
been included, the greatest amount of Registrable Securities and securities
having Other Registration Rights that are pari passu with Registrable
Securities, in each case requested to be registered by the holders thereof which
in the opinion of such underwriters can be sold in such offering without
adversely affecting the distribution of the securities being offered, the price
that will be paid in such offering or the marketability thereof, ratably among
the holders of Registrable Securities (whether requested or required to be
registered pursuant to Sections 2.1, 2.2 or 2.3) and securities subject to such
Other Registration Rights based on the respective amounts of Registrable
Securities and securities subject to such Other Registration Rights held by each
such holder.

(c) Upon delivering a request under this Section 2.3, a Black Canyon Entity
will, if requested by the Company, execute and deliver a custody agreement and
power of attorney in form and substance reasonably satisfactory to the Company
with respect to such Black Canyon Entity’s securities to be registered pursuant
to this Section 2.3 (a “Custody Agreement and Power of Attorney”). The Custody
Agreement and Power of Attorney will provide, among other things, that the Black
Canyon Entity will deliver to and deposit in custody with the custodian and
attorney-in-fact named therein a certificate or certificates representing such
securities (duly endorsed in blank by the registered owner or owners thereof or
accompanied by duly executed stock powers in blank) and irrevocably appoint said
custodian and attorney-in-fact with full power and authority to act under the
Custody Agreement and Power of Attorney on such Black Canyon Entity’s behalf
with respect to the matters specified therein. Such Black Canyon Entity also
agrees to execute such other agreements as the Company may reasonably request to
further evidence the provisions of this Section 2.3.

(d) Notwithstanding anything to the contrary herein, after the time the Company
has caused to become effective an Exchange Registration, covering all shares to
be registered pursuant to Section 2.1 hereof, and continuing for so long as such
Exchange Registration remains effective and available for use, any Black Canyon
Entity that is not an “affiliate” of the Company for purposes of Rule 144 shall
not have the right to participate in any Incidental Registration rights pursuant
to this Section 2.3, except to the extent the shares to be registered and
offered pursuant to such Incidental Registration will be an underwritten
offering.

2.4 Holdback Agreement.

(a) Each Black Canyon Entity agrees that, if requested in writing in connection
with an underwritten offering subsequent to the Company’s initial public
offering made pursuant to a registration statement for which such Black Canyon
Entity has registration rights pursuant to this Article II by the managing
underwriter or underwriters of such underwritten offering, such Black Canyon
Entity will not effect any public sale or distribution of any of the securities
being registered or any securities convertible or exchangeable or exercisable
for such securities (except as part of such underwritten offering), during the
period beginning seven days prior to, and ending up to 180 days after, the
effective date of any such subsequent underwritten registration (the “Follow-On
Holdback Period”), except as part of any such underwritten registration (or for
such shorter period as to which the managing underwriter or underwriters may
agree, provided that such shorter period applies equally to all Black Canyon
Entities). Notwithstanding the foregoing, no Follow-On Holdback Period shall
apply to any Black Canyon Entity that holds, together with its Affiliates, less
than 1% of the then-outstanding Class A Common Stock.

 

8



--------------------------------------------------------------------------------

(b) The Company agrees (i) not to effect any public sale or distribution of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven days prior to and during the
180-day period beginning on the effective date of any underwritten Demand
Registration (or for such shorter period as to which the managing underwriter or
underwriters may agree), except as part of such Demand Registration or in
connection with an Exchange Registration or any employee benefit or similar
plan, any dividend reinvestment plan, or a business acquisition or combination
and (ii) to use all reasonable efforts to cause each holder of at least 5% (on a
fully-diluted basis) of its Class A Common Stock, or any securities convertible
into or exchangeable or exercisable for such Class A Common Stock, which are or
may be purchased from the Company at any time after the date of this Agreement
(other than in a registered offering) to agree not to effect any sale or
distribution of any such Class A Common Stock during such period (except as part
of such underwritten offering, if otherwise permitted).

2.5 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Article II with respect to the
Registrable Securities of any selling Black Canyon Entity that such Black Canyon
Entity shall furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as shall reasonably be required to effect the registration of
such Black Canyon Entity’s Registrable Securities.

2.6 Registration Procedures. In connection with any request by the Requesting
Holders that Registrable Securities be registered pursuant to Section 2.2 or 2.3
or any obligation of the Company to cause to become effective a Shelf
Registration Statement pursuant to Section 2.2(e), subject to the provisions of
such Sections, the paragraphs below shall be applicable, and in connection with
any Exchange Registration pursuant to Section 2.1, paragraphs (a), (c), (d),
(e), (f), (k), (l) and (n) below shall be applicable:

(a) The Company shall as expeditiously as reasonably practicable prepare and
file with the SEC a registration statement on any form for which the Company
then qualifies or that counsel for the Company shall deem appropriate and which
form shall be available for the registration of the Registrable Securities to be
registered thereunder in accordance with the intended method of distribution
thereof, and use its commercially reasonable efforts to cause such filed
registration statement to become and remain effective for a period of not less
than 40 days, or in the case of an Exchange Registration until all of the
Registrable Securities of the Black Canyon Entities included in any such
registration statement (each, a “Registering Black Canyon Entity”) shall have
actually been exchanged thereunder.

(b) Prior to filing a registration statement or prospectus or any amendment or
supplement thereto, the Company shall, if requested, furnish to each Registering
Black Canyon Entity and each underwriter, if any, of the Registrable Securities
covered by such registration statement copies of such registration statement as
proposed to be filed, and thereafter the Company shall furnish to such
Registering Black Canyon Entity and underwriter, if any, such number of copies
of such registration statement, each amendment and supplement thereto (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act and such other
documents as such Registering Black Canyon Entity or underwriter may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Registering Black Canyon Entity. The Registering Black Canyon

 

9



--------------------------------------------------------------------------------

Entity shall have the right to request that the Company modify any information
contained in such registration statement, amendment and supplement thereto
pertaining to such Registering Black Canyon Entity and the Company shall use its
commercially reasonable efforts to comply with such request; provided, however,
that the Company shall not have any obligation to so modify any information if
the Company reasonably expects that so doing would cause the prospectus to
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.

(c) After the filing of the registration statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
during the applicable period in accordance with the intended methods of
disposition by the Registering Black Canyon Entity thereof set forth in such
registration statement or supplement to such prospectus and (iii) promptly
notify each Registering Black Canyon Entity holding Registrable Securities
covered by such registration statement of any stop order issued or threatened by
the SEC suspending the effectiveness of such registration statement or any state
securities commission and take all commercially reasonable efforts to prevent
the entry of such stop order or to obtain the withdrawal of such order if
entered.

(d) To the extent any “free writing prospectus” (as defined in Rule 405 under
the Securities Act) is used, the Company shall file with the SEC any free
writing prospectus that is required to be filed by the Company with the SEC in
accordance with the Securities Act and retain any free writing prospectus not
required to be filed.

(e) The Company shall use its commercially reasonable efforts to (i) register or
qualify the Registrable Securities covered by such registration statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as any Registering Black Canyon Entity holding such Registrable
Securities or each underwriter, if any, reasonably (in light of such member’s
intended plan of distribution) requests and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company and do any and all other acts and things that may be reasonably
necessary or advisable to enable such Registering Black Canyon Entity to
consummate the disposition of the Registrable Securities owned by such person,
provided that the Company shall not be required to (A) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 2.6(e), (B) subject itself to taxation in any such
jurisdiction or (C) consent to general service of process in any such
jurisdiction.

(f) The Company shall immediately notify each Registering Black Canyon Entity
holding such Registrable Securities covered by such registration statement or
each underwriter, if any, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the occurrence of an event
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and promptly prepare and make available to
each such Registering Black Canyon Entity or underwriter, if any, and file with
the SEC any such supplement or amendment.

(g) In connection with any Public Offering, the Company shall enter into
customary agreements (including an underwriting agreement in customary form) and
take such all other actions as are reasonably required in order to expedite or
facilitate the disposition of such Registrable Securities in any such Public
Offering, including if necessary the engagement of a “qualified independent
underwriter” in connection with the qualification of the underwriting
arrangements with FINRA.

 

10



--------------------------------------------------------------------------------

(h) Subject to the execution of confidentiality agreements satisfactory in form
and substance to the Company in the exercise of its good faith judgment,
pursuant to the reasonable request of a Registering Black Canyon Entity or
underwriter (if any), the Company will give to each Registering Black Canyon
Entity, each underwriter (if any) and their respective counsel and accountants
(i) reasonable and customary access to its books and records and (ii) such
opportunities to discuss the business of the Company with its directors,
officers, employees, counsel and the independent public accountants who have
certified its financial statements, as shall be appropriate, in the reasonable
judgment of counsel to such Registering Black Canyon Entity or underwriter, to
enable them to exercise their due diligence responsibility.

(i) The Company shall use its commercially reasonable efforts to furnish to each
Registering Black Canyon Entity and to each such underwriter, if any, a signed
counterpart, addressed to such person or underwriter, of (i) an opinion or
opinions of counsel to the Company and (ii) a comfort letter or comfort letters
from the Company’s independent public accountants, each in customary form and
covering such matters of the kind customarily covered by opinions or comfort
letters, as the case may be, as the Registering Black Canyon Entity or
underwriter reasonably requests.

(j) Each Registering Black Canyon Entity registering securities under
Section 2.2 or 2.3 shall promptly furnish in writing to the Company the
information set forth in Appendix A and such other information regarding itself,
the distribution of the Registrable Securities as the Company may from time to
time reasonably request and such other information as may be legally required or
advisable in connection with such registration.

(k) Each Registering Black Canyon Entity and each underwriter, if any, agrees
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 2.6(f), such Registering Black Canyon Entity or
underwriter shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Registering Black Canyon Entity’s or underwriter’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section 2.6(f);
provided, however, that, upon written notice to each Registering Black Canyon
Entity and each underwriter, if any, and for a reasonable time specified in the
notice but not exceeding 60 days thereafter or 90 days in any 365-day period
(the “Suspension Period”), the Company may suspend the use or effectiveness of
any registration statement if the Board reasonably believes that the Company is
in possession of material non-public information, the failure of which to be
disclosed in the prospectus included in the registration statement could
constitute a material misstatement or omission; and, if so directed by the
Company, such Registering Black Canyon Entity or underwriter shall deliver to
the Company all copies, other than any permanent file copies then in such
Registering Black Canyon Entity’s possession, of the most recent prospectus
covering such Registrable Securities at the time of receipt of such notice. If
the Company shall give such notice, the Company shall extend the period during
which such registration statement shall be maintained effective (including the
period referred to in Section 2.6(a)) by the number of days during the period
from and including the date of the giving of notice pursuant to Section 2.6(f)
to the date when the Company shall make available to such Registering Black
Canyon Entity a prospectus supplemented or amended to conform with the
requirements of Section 2.6(f).

(l) The Company shall use its commercially reasonable efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which any of the Registrable Securities are then
listed or traded.

 

11



--------------------------------------------------------------------------------

(m) The Company shall cause appropriate officers of the Company or the LLC to
(i) prepare and make presentations at any “road shows” and before analysts and
rating agencies, as the case may be, (ii) take other actions to obtain ratings
for any Registrable Securities and (iii) otherwise use their commercially
reasonable efforts to cooperate as reasonably requested by the underwriters in
the offering, marketing or selling of the Registrable Securities.

(n) The Company shall cooperate with the Registering Black Canyon Entities to
facilitate the timely delivery of Registrable Securities to be sold, which shall
not bear any restrictive legends, and to enable such Registrable Securities to
be issued in such denominations and registered in such names as such Registering
Black Canyon Entities may reasonably request at least two business days prior to
the closing of any sale of Registrable Securities.

2.7 Indemnification by the Company. In the event of any registration of any
Registrable Securities of the Company under the Securities Act pursuant to this
Article II, the Company will, and it hereby does, indemnify and hold harmless,
to the extent permitted by law, a Registering Black Canyon Entity, each
affiliate of such Registering Black Canyon Entity and their respective directors
and officers or general and limited partners or members and managing members
(including any director, officer, affiliate, employee, agent and controlling
person of any of the foregoing) and each other person, if any, who controls such
seller within the meaning of the Securities Act (collectively, the “Indemnified
Parties”), from and against any and all losses, claims, damages and liabilities
(including legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (a) any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement or amendment or supplement thereto under which such
Registrable Securities were registered or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or (b) any untrue statement
or alleged untrue statement of a material fact contained in any prospectus, any
free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that the Company shall not be liable to any
Indemnified Party in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, prospectus,
any free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, in reliance upon and
in conformity with written information furnished to the Company with respect to
such seller or any underwriter specifically for use in the preparation thereof.

2.8 Indemnification by Registering Black Canyon Entities. Each Registering Black
Canyon Entity hereby severally and not jointly indemnifies and holds harmless,
and the Company may require, as a condition to including any Registrable
Securities in any registration statement filed in accordance with this Article
II, that the Company shall have received an undertaking reasonably satisfactory
to it from any underwriter to indemnify and hold harmless, the Company and all
other prospective sellers of Registrable Securities, each officer of the Company
who signed the registration statement and each person, if any, who controls the
Company and all other prospective sellers of Registrable Securities within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in Section 2.7 above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to the Company with respect to such seller or any underwriter
specifically for use

 

12



--------------------------------------------------------------------------------

in the preparation of such registration statement, prospectus, any free writing
prospectus or any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Securities Act in respect of the Registrable Securities,
or amendment or supplement thereto. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of the Company,
any of the Registering Black Canyon Entities or any underwriter, or any of their
respective affiliates, directors, officers or controlling persons and shall
survive the transfer of such securities by such person. In no event shall any
such indemnification liability of any Registering Black Canyon Entity be greater
in amount than the dollar amount of the proceeds received by such Registering
Black Canyon Entity upon the sale of the Registrable Securities giving rise to
such indemnification obligation.

2.9 Conduct of Indemnification Proceedings. Promptly after receipt by an
Indemnified Party hereunder of written notice of the commencement of any action
or proceeding with respect to which a claim for indemnification may be made
pursuant to this Article II, such Indemnified Party will, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to the
latter of the commencement of such action; provided, that the failure of the
Indemnified Party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under this Article II, except to the
extent that the indemnifying party is materially prejudiced by such failure to
give notice.

In case any such action is brought against an Indemnified Party, unless in such
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and indemnifying parties may exist in respect of such claim,
the indemnifying party will be entitled to participate in and to assume the
defense thereof, jointly with any other indemnifying party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. It is understood
and agreed that the indemnifying person shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Parties, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for any Black
Canyon Entity, its affiliates, directors and officers and any control persons of
such Indemnified Party shall be designated in writing by such Cover Person,
(y) in all other cases shall be designated in writing by the Board. The
indemnifying person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying person agrees to
indemnify each Indemnified Party from and against any loss or liability by
reason of such settlement or judgment. No indemnifying person shall, without the
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Party is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Party, unless such settlement (A) includes an unconditional release
of such Indemnified Party, in form and substance reasonably satisfactory to such
Indemnified Party, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified Party.

2.10 Contribution. If the indemnification provided for in this Article II from
the indemnifying party is unavailable to an Indemnified Party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to
herein, then the indemnifying party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and Indemnified Parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and Indemnified Parties shall be determined

 

13



--------------------------------------------------------------------------------

by reference to, among other things, whether any action in question, including
any untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such indemnifying party or Indemnified Parties, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action. The amount paid or payable by a party under this
Section 2.10 as a result of the losses, claims, damages, liabilities and
expenses referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such party in connection with any investigation
or proceeding.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.10 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

2.11 Participation in Public Offering. No Black Canyon Entity may participate in
any Public Offering hereunder unless such Black Canyon Entity (a) agrees to sell
such Black Canyon Entity’s securities on the basis provided in any underwriting
arrangements approved by the Black Canyon Entities entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.

2.12 Other Indemnification. Indemnification similar to that specified herein
(with appropriate modifications) shall be given by the Company and the
Registering Black Canyon Entity participating therein with respect to any
required registration or other qualification of securities under any federal or
state law or regulation or Governmental Authority other than the Securities Act.

2.13 Rule 144. At all times after the Company effects the initial public
offering of the Class A Common Stock, the Company shall use its commercially
reasonable efforts to file the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations promulgated
thereunder (or, if the Company is not required to file such reports, upon the
request of any Black Canyon Entity, to make publicly available such information
as may be required to be provided under Rule 144 under the Securities Act), and
will use commercially reasonable efforts to take such further action as any
Black Canyon Entity may reasonably request, all to the extent required from time
to time to enable such Black Canyon Entity to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or (ii) any similar rule or regulation hereafter
adopted by the SEC. Upon the request of any Black Canyon Entity, the Company
shall deliver to such Black Canyon Entity a written statement as to whether it
has complied with such requirements. Notwithstanding anything contained in this
Section 2.13, the Company may deregister of its securities any under Section 12
of the Exchange Act if it then is permitted to do so pursuant to the Exchange
Act and the rules and regulations thereunder.

2.14 Parties in Interest. Each Black Canyon Entity shall be entitled to receive
the benefits of this Agreement and shall be bound by the terms and provisions of
this Agreement by reason of such Black Canyon Entity’s election to participate
in a registration under this Article II. To the extent LLC Units are effectively
transferred in accordance with the terms of the LLC Agreement, the Permitted
Transferee of such LLC Units shall be entitled to receive the benefits of this
Agreement and shall be bound by the terms and provisions of this Agreement upon
becoming bound hereby pursuant to Section 3.1(c).

 

14



--------------------------------------------------------------------------------

2.15 Acknowledgement Regarding the Company. All determinations necessary or
advisable under this Article II shall be made by the Board, the determinations
of which shall be final and binding.

2.16 Mergers, Recapitalizations, Exchanges or Other Transactions Affecting
Registrable Securities. The provisions of this Agreement shall apply to the full
extent set forth herein with respect to the Registrable Securities, to any and
all securities or units of the Company or any successor or assign of any such
person (whether by merger, amalgamation, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for, or in substitution
of such Registrable Securities, by reason of any dividend, split, issuance,
reverse split, combination, recapitalization, reclassification, merger,
amalgamation, consolidation or otherwise.

2.17 Blackouts. Notwithstanding the foregoing, (a) the Company may delay the
filing of any registration statement, any amendment thereof or any supplement to
the related prospectus, and may withhold efforts to cause any registration
statement to become effective, and (b) the Company may prohibit offers and sales
of Registrable Securities pursuant to a registration statement at any time, if
(i)(A) the Company is in possession of material non-public information, (B) an
executive officer of the Company, after consultation with the Board, reasonably
determines that such prohibition is necessary in order to avoid an obligation to
disclose such information, and (C) the executive officer, after consultation
with the Board, determines in good faith that disclosure of such information
would not be in the best interest of the Company or its stockholders or (ii) the
Company has made a public announcement relating to an acquisition or business
combination transaction including the Company and/or one or more of its
subsidiaries for which the executive officer, after consultation with the Board,
determines in good faith that offers and sales of Registrable Securities
pursuant to a registration statement prior to the consummation of such
transaction (or such earlier date as the executive officer, after consultation
with the Board, shall determine) would not be in the best interest of the
Company or its stockholders; provided, however, that the duration of all such
delays or periods in which shares of Registrable Securities may not be sold
pursuant to an effective registration statement shall not exceed 90 days in any
12-month period in the aggregate; provided, further, that the Company shall be
required to keep such registration statement effective for an additional period
of time beyond the first anniversary of the date hereof equal to the number of
days the effectiveness thereof is suspended pursuant to this proviso.

ARTICLE III

MISCELLANEOUS

3.1 Term of the Agreement; Termination of Certain Provisions.

(a) The term of this Agreement shall continue until the first to occur of
(i) the eighth anniversary of the closing of the IPO, and (ii) such time as the
Agreement is terminated by both Black Canyon and holders of two-thirds of the
outstanding Covered LLC Units. This Agreement may be amended only with the
consent of the Company and the holders of Covered LLC Units required to
terminate this Agreement.

(b) Unless this Agreement is theretofore terminated pursuant to Section 3.1(a)
hereof, a Black Canyon Entity shall be bound by the provisions of this Agreement
with respect to any Covered LLC Units or Registrable Securities until such time
as such Black Canyon Entity ceases to hold any Covered LLC Units or Registrable
Securities. Thereafter, such Black Canyon Entity shall no longer be bound by the
provisions of this Agreement other than Sections 2.8, 2.9, 2.10 and 2.12 and
this Article III.

 

15



--------------------------------------------------------------------------------

(c) Any Permitted Transferee of a Black Canyon Entity shall be entitled to
become a party to this Agreement as a Black Canyon Entity; provided, that, such
Permitted Transferee shall first sign an agreement in the form approved by the
Company acknowledging that such Permitted Transferee is bound by the terms and
provisions of the Agreement.

3.2 Assignment; Successors. This Agreement shall be binding upon and inure to
the benefit of the respective legatees, legal representatives, successors and
assigns of the Black Canyon Entities; provided, however, that a Black Canyon
Entity may not assign this Agreement or any of its rights or obligations
hereunder, and any purported assignment in breach hereof by a Black Canyon
Entity shall be void except for any transfer to a Permitted Transferee in
accordance with this Agreement; provided, further, that no assignment of this
Agreement by the Company or to a successor of the Company (by operation of law
or otherwise) shall be valid unless such assignment is made to a person which
succeeds to the business of such person substantially as an entirety.

3.3 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of California.

3.4 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

3.5 Entire Agreement. Except as otherwise expressly set forth herein, this
document embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

3.6 Successors and Assigns; Certain Transferees Bound Hereby. Except as
otherwise provided herein, this Agreement shall bind and inure to the benefit of
and be enforceable by each of the Company and its successors and assigns, and by
the Black Canyon Entities and their respective successors and assigns so long as
they hold shares of Class A Common Stock or LLC Units.

3.7 Counterparts. This Agreement may be executed in separate counterparts each
of which shall be an original and all of which taken together shall constitute
one and the same agreement.

3.8 Remedies. The Company and the Black Canyon Entities shall be entitled to
enforce their rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement (including costs of
enforcement) and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that money damages would not be an adequate
remedy for any breach of the provisions of this Agreement and that, in addition
to any other rights and remedies existing in its favor, the Company or any Black
Canyon Entity may in its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance and/or other injunctive relief
(without posting a bond or other security) in order to enforce or prevent any
violation of the provisions of this Agreement.

3.9 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
by electronic mail (delivery receipt requested) or by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties at
the following addresses (or at such other address for a party as shall be as
specified in a notice given in accordance with this Section 3.9):

 

16



--------------------------------------------------------------------------------

  (a) If to the Company:

Malibu Boats, Inc.

5075 Kimberly Way

Loudon, Tennessee 37774

Attention: Jack Springer

With a copy to:

Waller Lansden Dortch & Davis, LLP

511 Union Street, Suite 2700

Nashville, Tennessee 37219

Attention: J. Chase Cole, Esq.

(b) If to any Black Canyon Entity, the address and other contact information set
forth in records of the Company from time to time.

3.10 Specific Performance. Each party hereto acknowledges that the remedies at
law of the other parties for a breach or threatened breach of this Agreement
would be inadequate and, in recognition of this fact, any party to this
Agreement, without posting any bond, and in addition to all other remedies that
may be available, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may be then available.

3.11 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed or cause to be duly
executed this Agreement as of the date first above written.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

BLACK CANYON MANAGEMENT LLC By:  

/s/ Michael Hooks

Name:  

Michael Hooks

Title:  

Managing Member

BLACK CANYON DIRECT INVESTMENT FUND, L.P.   By:   Black Canyon Investments,
L.P., its general partner   By:   Black Canyon Investments, LLC, its general
partner   By:   Black Canyon Capital LLC, its managing member   By:  

/s/ Michael Hooks

  Name:  

Michael Hooks

  Title:  

Managing Director

BLACK CANYON INVESTMENTS, L.P.   By:   Black Canyon Investments, LLC, its
general partner   By:   Black Canyon Capital LLC, its managing member   By:  

/s/ Michael Hooks

  Name:  

Michael Hooks

  Title:  

Managing Director

[Signature Pages Continue on Next Page]

[SIGNATURE PAGE OF REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

CANYON VALUE REALIZATION FUND, L.P.   By:   Canyon Capital Advisors LLC, its
Investment Advisor   By:  

/s/ John Plaga

  Name:  

John Plaga

  Title:  

Authorized Signatory

THE CANYON VALUE REALIZATION MASTER FUND, L.P.   By:   The Canyon Value
Realization General Partner Company, LLC, its general partner   By:   Canyon
Capital Advisors LLC, its Manager   By:  

/s/ John Plaga

  Name:  

John Plaga

  Title:  

Authorized Signatory

LOUDON PARTNERS, LLC By:  

/s/ Bradley Spencer

Name:  

Bradley Spencer

Title:  

Manager

 

[SIGNATURE PAGE OF REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Appendix A

MALIBU BOATS, INC.

Black Canyon Entity Questionnaire

The undersigned Black Canyon Entity understands that the Company has filed or
intends to file with the SEC a registration statement for the registration of
the shares of Class A Common Stock (as such may be amended, the “Registration
Statement”), in accordance with Section 2.2 or 2.3 of the Registration Rights
Agreement, dated as of             , 20     (the “Registration Rights
Agreement”), among the Company and the Black Canyon Entities referred to
therein. A copy of the Agreement is available from the Company upon request at
the address set forth below. All capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Registration
Rights Agreement.

NOTICE

The undersigned Black Canyon Entity hereby gives notice to the Company of its
intention to register Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the
Registration Statement. The undersigned, by signing and returning this
Questionnaire, understands that it will be bound by the terms and conditions of
this Questionnaire and the Registration Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and all other prospective sellers of
Registrable Securities, each officer of the Company who signed the Registration
Statement and each person, if any, who controls the Company and all other
prospective sellers of Registrable Securities within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
and all losses, claims, damages and liabilities arising in connection with
statements made or omissions concerning the undersigned in the Registration
Statement, prospectus, any free writing prospectus or any “issuer information”
in reliance upon the information provided in this Questionnaire.

The undersigned Black Canyon Entity hereby provides the following information to
the Company and represents and warrants that such information is accurate and
complete:

QUESTIONNAIRE

 

1. Name.

(a) Full Legal Name of Black Canyon Entity:

(b) Full Legal Name of Black Canyon Entity (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:

(c) Full Legal name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item 3 below are held:

(d) Full Legal Name of natural control person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
Registrable Securities listed in Item 3 below):

 

1



--------------------------------------------------------------------------------

2. Address for Notices to Black Canyon Entity:

Telephone:

Fax:

Email:

Contact Person:

 

3. Beneficial Ownership of Registrable Securities:

Number of Registrable Securities beneficially owned:

 

4. Broker-Dealer Status:

(a) Are you a broker-dealer?

Yes  ¨    No   ¨

Note: If yes, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

(b) Are you an affiliate of a broker-dealer?

Yes  ¨    No   ¨

If yes, please identify the broker-dealer with whom the Black Canyon Entity is
affiliated and the nature of the affiliation:

(c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes  ¨    No  ¨

Note: If no, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

(d) If you are (1) a broker-dealer or (2) an affiliate of a broker-dealer and
answered “no” to Question 4(c), do you consent to being named as an underwriter
in the Registration Statement?

Yes  ¨    No  ¨

 

2



--------------------------------------------------------------------------------

5. Beneficial Ownership of Other Securities of the Company Owned by the Black
Canyon Entity.

Except as set forth below in this Item 5, the undersigned Black Canyon Entity is
not the beneficial or registered owner of any securities of the Company other
than the Registrable Securities listed above in Item 3.

Type and Amount of Other Securities beneficially owned by the Black Canyon
Entity:

 

6. Relationships with the Company:

Except as set forth below, neither the undersigned Black Canyon Entity nor any
of its affiliates, officers, directors or principal equity holders (owners of 5%
or more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.

State any exceptions here:

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and at any time while the Registration Statement remains in effect.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:                                       

  Beneficial Owner:                                        
                             By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

PLEASE SEND A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE BY FAX OR
ELECTRONIC MAIL, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

Malibu Boats, Inc.

5075 Kimberly Way

Loudon, Tennessee 37774

Attention: [            ]

Fax: [            ]

Electronic Mail: [            ]

 

4